Citation Nr: 0022635	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a urinary disorder 
(urethritis and prostatitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to August 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1992 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded this case in January 1997.


FINDINGS OF FACT

1.  Service medical records do not reflect treatment for a 
back injury or any disorder of the spinal column.

2.  Service medical records do not reflect a clinical history 
or diagnosis of hypertension.

3.  The appellant was treated in service for an acute bout of 
nonspecific urethritis, but this condition cleared without 
residual disability before his discharge from the Navy in 
August 1973.  A gallbladder inflammation was noted by history 
on the deserter separation examination of May 1973, but there 
were no findings of abnormality for same on that examination 
or on the August 1973 discharge examination.

4.  There is no objective competent evidence of continuity of 
symptomatology shown in the years after service for any of 
the disorders at issue on appeal, and there is no evidence of 
a chronic arthritic disease, hypertension or caliculi of the 
kidney/bladder shown within the one-year presumptive period 
after service.


CONCLUSIONS OF LAW

1.  A disability of the spine was not incurred during 
military service, nor may a disability manifested by 
degenerative arthritis of the spine be presumed to have been 
incurred during military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1999).

2.  Hypertension was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(1999).

3.  A disorder of the kidneys was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (1999).

4.  A urinary disorder (urethritis and prostatitis) was not 
incurred in or aggravated by military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant served on active duty in the United States Navy 
from April 1972 to August 1973.  He was discharged under 
honorable conditions and he had no foreign and/or sea service 
during his nine months and twenty two days of active service 
in the Navy.
The appellant filed his original claim seeking VA disability 
compensation benefits in July 1991, nearly twenty years after 
his discharge from the Navy.  He claimed entitlement to 
service connection for a kidney infection (April 1972), 
arthritis and osteoporosis of the spine (April 1972), 
gonorrhea (May 1972) and high blood pressure (June 1972).  He 
reported that the kidney, spine and gonorrhea disorders were 
treated at the Naval Air Station in Lake Hurst, New Jersey, 
while treatment for hypertension occurred at the Navy's Great 
Lakes training facility.

Service medical records for the appellant's active duty 
service were received by VA in October 1991.  The report of 
his enlistment physical examination conducted in April 1972 
indicated that he was qualified for enlistment with no 
disqualifying defects or communicable diseases.  The 
appellant reported that he was in excellent health and he 
checked "no" to all enumerated medical conditions on the 
"Report of Medical History" and the Navy's examiner found 
no abnormalities on the clinical evaluation.  The appellant's 
blood pressure on the enlistment examination was 132/72, but 
his chest x-rays were negative and no diagnosis of 
hypertension was reported.  During service, the appellant was 
treated at the aforementioned Lake Hurst Naval Air Station in 
October 1972 for possible prostatitis, but it appears that 
this condition resolved as follow-up treatment in November 
1972 disclosed an impression of nonspecific urethritis, 
"cleared," with a 10-day prescription of tetracycline.  The 
appellant was later treated in November 1972 for venereal 
disease at which time he was again given another 10-day 
prescription of tetracycline.  No further treatment for 
nonspecific urethritis or prostatitis is reflected in the 
service medical records.  The appellant was later treated in 
February 1973 for gonorrhea at which time he complained of 
purulent urethral discharge and was given medications for 
treatment, but no further treatment for venereal disease or 
other urinary disorders is reflected in the service medical 
records.  In addition, service medical records are entirely 
negative for any complaints, treatment or diagnosis of a 
disorder of the spinal column or injury of the back or 
pertaining to high blood pressure or a diagnosis of 
hypertension.

Service medical records further disclose that the appellant 
was medically evaluated by the Navy in May 1973 on an 
examination for separation as a deserter at which time only 
pes planus and a skin condition (tinea versicolor) on his 
back were noted on the clinical evaluation.  A blood pressure 
reading taken on this examination was 124/82.  He reported on 
his "Report of Medical History" that he thought he was in 
good health, but he checked "yes" to a history of 
gallbladder trouble or gallstones, frequent or painful 
urination, venereal disease, and depression or excessive 
worry.  The Navy's medical examiner recorded questionable 
cholecystitis (inflammation of the gallbladder) in boot camp, 
not considered disabling, on the "Report of Medical 
History."  As noted above, the appellant was discharged from 
the Navy in August 1973.  In connection with his separation, 
he was examined for discharge purposes in August 1973 at 
which time no abnormalities other than an identifying body 
mark, scar, tattoo on the left shoulder were reported.  A 
blood pressure reading taken on this examination was 118/66.  
The appellant was found to medically qualified for discharge.

In connection with the development and adjudication of this 
claim, the RO obtained VA and private medical records dating 
from 1979 to 1997.  In addition, the RO obtained records from 
the Social Security Administration (SSA) pertinent to a 1991 
award of disability benefits to the appellant from that 
agency for "spinal cord problems" and the reports of VA 
compensation examination conducted in 1992 and 1995.  It is 
also noted that further development action to obtain 
additional post service records predating 1979 (per the 
appellant's claim of treatment beginning in 1973 while a 
patient at the District of Columbia (DC) General Hospital as 
well as additional service medical records from the Navy's 
Lake Hurst Naval Air Station produced negative results:  DC 
General Hospital was only able to produce records dated in 
1979 (for a gunshot wound to abdomen) and the Navy advised 
the RO in January 1995 that it had no records of the 
appellant at its Lake Hurst facility.  Hence, it appears that 
all available service medical records have been obtained by 
the RO.

The VA examinations conducted in 1992 included separate 
evaluations for the spine, hypertension and disorders of the 
prostate and urethra.  On the spine examination, the 
appellant reported a history of sustaining a twisting-type 
back injury in service in 1972 while he was performing 
exercises.  He reported that he experienced mid low back pain 
as a result, and although x-rays taken at that time were 
reportedly negative, he was told that he had a "sprain."  
He added that he was given muscle relaxants and treated in a 
whirlpool.  The appellant went on to describe how the 
condition apparently resolved, but that he experienced 
recurrent low back pain without radiation.  He further 
indicated that an MRI taken in March 1992 showed three 
degenerated discs for which surgery was recommended.  
Subjectively, the appellant reported low back pain "off and 
on" with occasional episodes where his "right leg kicks."  
However, he reported no current use of medications or 
therapy.  Objectively, the examiner concluded that the 
appellant had degenerative joint disease of the lumbar spine, 
by history.  X-rays of his lumbar spine were subsequently 
taken, disclosing an impression of spondylolysis with 
spondylolisthesis, L5-S1.

The VA hypertension examination conducted in 1992 disclosed a 
medical history significant for high blood pressure for the 
past three years with subjective complaints of occasional 
headaches.  Multiple blood pressure readings taken on this 
examination were 160/100 (sitting), 164/106 (lying) and 
164/106 (standing).  Based on these findings, the diagnosis 
was hypertension.

The VA prostate/urethra examination conducted in 1992 was 
significant for the appellant's reported history of post 
voiding leakage in 1972 that cleared without treatment, 
although he reported a recurrence of post void leaking for 
the past two months, and his history of an acute urinary 
tract infection in 1973 that was treated with antibiotics at 
the DC General Hospital.  Notwithstanding his complaints and 
reported medical history, the examination resulted only in a 
diagnosis of phimosis (constriction of the preputial orifice) 
based on the objective findings found on examination (a 
tight, retractable phimosis of his genitalia) and the 
appellant's reported history of emergency room treatment for 
this condition in 1987 at the George Washington Hospital.

The 1995 VA examination was a general medical evaluation 
conducted to address the representative's contention of a 
possible relationship between the gonorrhea the appellant was 
treated for in service and one or more of the disorders for 
which he claimed service connection (this theory of 
entitlement was first advanced at his personal hearing in 
August 1992).  His reported medical history was essentially 
unchanged as reported on the prior VA examinations, although 
with respect to his back, the appellant reported developing 
low back pain in 1992 with frequent radiation into the right 
leg, with associated weakness.  His blood pressure at the 
time of this examination was 150/90.  No urethral discharge 
was noted on the examination.  Regarding the spine, the 
examiner noted mild tenderness throughout the entire 
lumbosacral spine with a moderate amount of paravertebral 
spasm bilaterally.  The balance of the general medical 
examination was negative for any pertinent abnormalities.  
Based on these findings, the examiner diagnosed history of 
gonorrhea and a history of lumbosacral spine, L5-S1, 
spondylolisthesis.  Addressing the representative's 
contentions, the examiner opined, "[n]one of [these] 
problems are directly related to the bout of gonorrhea 
sustained in 1973."

As mentioned above, the medical records dated in 1979 from 
the DC General Hospital pertained to treatment for a gunshot 
wound to the appellant's abdomen.  None of these records 
contain any complaints or diagnoses relevant to the issues 
under consideration and multiple blood pressure readings 
taken during his course of treatment between August and 
November 1979 were in 120-30/60-80 range.

The balance of the VA and private medical records dated from 
1991 to 1997 reflect treatment primarily for the appellant's 
spinal cord problems involving his entire spine (cervical, 
thoracic and lumbar) and right lower extremity (spastic 
monoparesis).  However, none of these records contained any 
findings relating these problems to a specific event or 
injury from service, to include an injury to the back the 
appellant claims on appeal was sustained in service in a gym 
while exercising.  The Board observes that various reports 
denote a history of back pain complaints of "long-standing" 
origin, e.g., Dr. Morita's report of September 1997, but it 
is clearly evident from review of these reports that he was 
doing well until suffering a spinal compression injury in 
April 1991 when he stepped off a bus into a hole, straining 
his knee in the process.

Analysis

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim of 
service connection for the issues on appeal is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Establishing well groundedness of a 
claim is a very low threshold for a claimant to meet.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  The 
evidence here includes testimony and lay statements from the 
appellant to the effect that he incurred these disorders 
during service and postservice medical evidence shows 
treatment for back pain complaints, hypertension, and 
problems involving his genitourinary system.  Accordingly, 
the Board finds that this claim is plausible and, hence, well 
grounded.

Moreover, the Board is of the opinion that VA fulfilled its 
statutory duty to assist the appellant in developing the 
pertinent facts in this case.  The appellant has been 
provided examinations for the disorders in question and 
development efforts undertaken by the RO on its own 
initiative as well as those ordered by the Board in its 
remand decision issued in January 1997 have rendered the 
record sufficiently complete for appellate review.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Further, as discussed 
below, it appears that all of his available service medical 
records have been obtained and associated with the claims 
file.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Further, the appellant is not prejudiced by the Board's 
consideration of the merits of his claim since it appears 
that he has essentially advanced his appeal on such grounds 
from the onset and the RO has provided him with notice of 
applicable law and regulations governing entitlement to 
service connection.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Alternatively, for veterans who served on active duty for 90 
days or more during a war period or after December 31, 1946, 
service connection may also be granted for certain enumerated 
chronic diseases on a presumptive basis, including arthritis, 
hypertension, and caliculi of the kidney, bladder or 
gallbladder, if manifestations related thereto are shown to 
be present to a degree of 10 percent or more within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

Initially, with respect to the applicable law and VA 
regulations, the Board notes that the liberalizing 
evidentiary standards set forth under 38 U.S.C.A. § 1154(b) 
and its corresponding regulatory section, 38 C.F.R. 
§ 3.304(d), are not for application in this case.  Although 
the appellant's military service extended through a period of 
war, he does not contend, nor does the evidence show, that he 
incurred any of the claimed-for disorders while engaged in 
combat.  Accordingly, the relative merits of this case will 
be considered under the law and regulations cited above in 
preceding paragraphs of this section.

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings and contentions of 
record, the Board concludes that a preponderance of the 
evidence is against the appellant's claim of service 
connection for the issues listed on the title page of this 
decision.  As detailed above, service medical records do not 
support a finding that he had a chronic disability for any of 
claimed-for disorders during his brief period of active duty 
service in 1972-73.  There is no evidence whatever from 
service showing treatment for a back injury or hypertension 
and while he was treated for an acute bout of nonspecific 
urethritis and possibly for gallbladder inflammation during 
boot camp, it was shown that the urethritis condition cleared 
without residual disability well before his discharge from 
the Navy in August 1973, and the gallbladder inflammation was 
noted only by history on the deserter separation examination 
of May 1973, as there were no findings of abnormality for 
same on that examination or on the August 1973 discharge 
examination.  The appellant was also treated for gonorrhea in 
service that involved purulent urethral discharge, but this 
condition was treated routinely with antibiotics and was not 
shown to be further disabling during service.  Examinations 
conducted in connection with his discharge from the Navy in 
1973 showed no pertinent abnormalities for any of the 
disorders claimed as service connected by the appellant.

Hence, because the critical issue on appeal turns on whether 
continuity of symptomatology is shown in the years after 
service for one or more of the claimed-for disorders, or 
where the evidence reflects chronic manifestations of a 
qualifying disease in the presumptive period, e.g., arthritis 
and hypertension, the Board requires objective corroboration 
of the appellant's contentions.  But in this case, as 
detailed above, the appellant has not been able to produce 
medical evidence showing treatment for any of the claimed 
disorders prior to 1991, nearly 20 years after service.  He 
has shown that he currently has a back disorder and he has 
hypertension, but there is no medical evidence which supports 
a diagnosis for either condition prior to 1991.  Further, 
there is no competent medical evidence linking these two 
problems to his service; as noted above, it appears that his 
back problems were associated with a spinal compression 
injury sustained in April 1991 and his hypertension is not 
recorded by history or diagnosis before 1991.  Regarding his 
genitourinary system, the post service medical records (the 
1992 VA examination) show only a diagnosis of phimosis, a 
condition that was not treated or diagnosed in service or 
prior to the 1992 examination, as shown by the record 
evidence.  Further, there is no medical evidence showing any 
kind of etiological relationship between the venereal disease 
treated in service and any disorder claimed by the appellant 
as service connected.

Thus, there is no objective competent evidence of continuity 
of symptomatology shown in the years after service for any of 
the disorders at issue here on appeal and concomitantly, 
there is no evidence of a chronic arthritic disease or 
hypertension or caliculi of the kidney/bladder shown within 
the one-year presumptive period after service.

In view of the above, the evidence of record is insufficient 
to establish the presence of a disability involving the back, 
hypertension, kidneys or urinary system sustained during 
service.  The lack of pertinent findings of a chronic 
disability in service, or evidence of documented treatment for 
any of these conditions within the immediate post service 
years, or for many years thereafter, weighs heavily against 
the appellant's claim, and accordingly, the evidence does not 
form a basis to warrant service connection.  Neither 
continuity of symptomatology nor evidence filling the lengthy 
evidentiary gap with regard thereto is shown in this case.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  In order for 
a veteran to be awarded service connection for a disability, 
there must be evidence both of a service related disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Accordingly, the Board concludes that a 
preponderance of the evidence which is relevant and 
dispositive of this claim is against entitlement to service 
connection.

The appellant's contentions of record and hearing testimony 
of August 1992, without competent medical corroboration, are 
considered to be of insufficient probative value to serve as 
a basis for a grant of service connection for the disorders 
at issue because it is not claimed or shown that he is 
qualified to render opinions on medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, any 
statement or hearing testimony relating what medical 
personnel may have told him in the past about the etiology of 
one or more of these disorders is also of insufficient 
probative value to outweigh the balance of the evidence of 
record which is against the claim.  If hearsay evidence is 
generally regarded as insufficient to render a claim well 
grounded, the Board is certain that such evidence is of 
equally insufficient value in a merits-based analysis of a 
claim.  See e.g. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(hearsay medical evidence, transmitted by a layperson, cannot 
be sufficient to render a claim well grounded; connection 
between what a physician said and a layperson's account of 
what that physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence).

In view of the foregoing, the Board concludes that the 
preponderance of evidence found probative to the issue on 
appeal weighs against a grant of the benefits sought; 
accordingly, the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).


ORDER

Service connection for a back disorder is denied.

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.

Service connection for a urinary disorder (urethritis and 
prostatitis) is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

